SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

741
CA 11-02080
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


DARLENE DONALD, PLAINTIFF-RESPONDENT,

                     V                                     MEMORANDUM AND ORDER

DEVAN E. AHERN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KRISTEN M. BENSON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LYNN LAW FIRM, LLP, SYRACUSE (PATRICIA A. LYNN-FORD OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered September 22, 2011 in a personal
injury action. The order denied the motion of defendant to strike
plaintiff’s note of issue and certificate of readiness.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, the motion is granted
and the note of issue and certificate of readiness are vacated.

     Same Memorandum as in Donald v Ahern ([appeal No. 1] ___ AD3d ___
[June 15, 2012]).




Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court